Citation Nr: 1410549	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD) based on aggravation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to November 2001.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

As an initial procedural matter, the Board notes that the Veteran also expressed disagreement with the denial of entitlement to service connection for PTSD; however, the RO granted this claim in an April 2011 rating decision.  Thus, this issue is no longer in appellate status, and no further consideration is necessary.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in March 2012.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.
The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board observes that the Veteran raised a number of new claims in a November 2013 written submission; these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the August 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished facts necessary to substantiate the underlying service connection claim.

3.  The Veteran has been shown to currently have hypertension is related to her active service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the August 2002 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the decision below, the Board has granted the Veteran's request to reopen a claim of entitlement to service connection for hypertension and the underlying service connection claim.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In this case, the RO denied the Veteran's claim of entitlement to service connection for hypertension in an August 2002 rating decision.  In particular, the RO determined that there was no current disability.  The Veteran was notified of this decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2002 rating decision includes a March 2012 statement from the Veteran's treatment provider, Dr. P.B. (initials used to protect privacy) indicating a connection between the Veteran's in-service symptoms and current hypertension.  This evidence was not previously considered by the RO, and it relates to unestablished facts necessary to substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for hypertension is reopened.  Accordingly, the remaining consideration before the Board is whether service connection for hypertension is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
As cardiovascular-renal disease, including hypertension, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for hypertension.

The Veteran contends that her current hypertension is related to her in-service symptomatology.  She has reported post-service treatment since 2002, to include use of medications to control her blood pressure after other efforts were not successful.  See, e.g., December 2001 original claim (started May 1999); September 2008 and March 2009 written statements; March 2012 Bd. Hrg. Tr. at 3-7. 

The Veteran has a current diagnosis of hypertension.  See, e.g., February 2009 treatment record.  In addition, the Veteran's service treatment records show that she was diagnosed with stage I hypertension during service in May 1999 with a plan to continue lifestyle changes, including exercise and weight loss.  A June 2001 service treatment record shows a two-year history of borderline monitored hypertension, but the Veteran's blood pressure and heart were found to be normal on the August 2001 retirement examination.  Thus, the remaining question is whether the Veteran's current hypertension is related to service.

The record shows that the Veteran received treatment at the Makalapa Clinic from Dr. P.B. following her separation from service.  In July 2002, she was assessed with borderline hypertension.  In April 2003, the assessment was hypertension, with associated blood pressure measurements of record.  Treatment records beginning in April 2003 show that the Veteran was prescribed hypertension medications.

In an August 2011 written submission, Dr. P.B. stated that the Veteran was diagnosed with hypertension in 2002 and failed to regulate her blood pressure with conservative therapy, such as exercise and diet.  As such, the Veteran was started on anti-hypertension medication, which has been required since that time.  In a March 2012 statement, Dr. P.B. acknowledged the Veteran's hypertension diagnosis during service and indicated that numerous medication adjustments were needed for the Veteran's blood pressure to reach normal values.

On review, the record as discussed above is unclear as to whether the Veteran's hypertension manifested to a compensable degree within the year she separated from service to warrant presumptive service connection.  Nevertheless, the record supports a finding of continuity of symptoms since service.  In this regard, the Board finds the Veteran's report of the history of her hypertension to be competent and credible, as her statements have remained consistent throughout the appeal and are consistent with the remainder of the record, to include the medical records.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In addition, Dr. P.B., the Veteran's treatment provider for many years, considered the in-service and post-service history of the Veteran's hypertension symptomatology in providing her statements in support of the claim; this history is reflected in both the service treatment records and treatment records beginning several months after service.  Thus, the Board finds that service connection for hypertension is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.



REMAND

In a March 2009 VA spine examination report, the VA examiner indicated that she had a discussion with the Veteran about whether the diagnosis of fibromyalgia would be a better explanation for her severe symptoms.  A May 2010 treatment record from Tripler Army Medical Center shows that the Veteran did not have a diagnosis of fibromyalgia at an appointment during the prior year, but she later underwent evaluation with a Straub rheumatologist who confirmed the diagnosis.

During the March 2012 Board hearing, the Veteran reported that her symptoms now attributable to fibromyalgia began in service.  She testified that she thought the disorder was exacerbated by her service-connected PTSD and that her psychologist suggested such a relationship between the disorders.  See, e.g., Bd. Hrg. Tr. at 11-16.  In a March 2012 statement, the Veteran's VA psychologist stated that, while her anxiety and depression related to her military sexual trauma may not directly cause physical health problems, both "worsen her physical symptoms of pain (i.e., fibromyalgia) . . . ."

The Board observes that the Veteran has not been afforded a VA examination in connection with her current claim.  In light of the above, there is evidence that the Veteran's current symptomatology may be related to her military service or a service-connected disability, but insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination and resulting opinion as part of VA's duty to assist, as articulated in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as the claim is being remanded, the Veteran should receive VCAA notice for her claim on a secondary basis, as well as another opportunity to submit or request that VA attempt to obtain any additional records, to include any records from the Straub rheumatologist noted above.

Accordingly, the case is REMANDED for the following action:
1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her fibromyalgia.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

A specific request should be made for any treatment records from the Straub rheumatologist noted in the Tripler Army Medical Center treatment records.

2.  The RO/AMC should also provide the Veteran with written notice to inform her of what evidence is necessary to substantiate a claim for service connection on a secondary basis.

3.  After completing the above actions, the Veteran should be afforded a VA examination to determine the nature and etiology of her current fibromyalgia.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the March 2009 VA spine examination report and the March 2012 statement from the Veteran's VA psychologist.

The Veteran has reported that her symptoms now attributable to fibromyalgia began in service, or, alternatively, that manifestations of her service-connected PTSD have aggravated her fibromyalgia.  She indicated during her Board hearing that her fibromyalgia "flares up" at times when she is under stress.

It should also be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has fibromyalgia that manifested in or is otherwise related to her military service.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has fibromyalgia that was caused by or permanently aggravated by her service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence, to include consideration of entitlement on a secondary basis.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


